Citation Nr: 1338282	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the base of the tongue, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, Regional Office and issued by the VARO in Chicago, Illinois.

In January 2012, the Board, in pertinent part, reopened the Veteran's previously denied claim to establish service connection for squamous cell carcinoma of the base of the tongue and remanded the merits of the claim for further development.  The Board's January 2012 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the present case, a March 2001 biopsy report shows that the Veteran, who is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam, was initially diagnosed with squamous cell carcinoma at the right base of the tongue, anterior tonsillar pillar, and soft palate.  In January 2012, the Board remanded the Veteran's claim to obtain potentially-extant, outstanding evidence and to obtain a medical nexus opinion addressing a possible relationship between the Veteran's squamous cell carcinoma and his service, to include his presumed exposure to herbicides.  

In January 2012, the AMC requested the Veteran to identify any outstanding private treatment records and records for disability benefits from the Social Security Administration (SSA).  To date, the Veteran has not responded to this letter.  Later that month, the AMC scheduled the Veteran for a VA examination and requested the examiner to provide an opinion as was directed by the Board's January 2012 remand.  Although a VA examination was scheduled to take place in February 2012, the claims file reflects that the Veteran contacted the VA Medical Center and requested that the examination be cancelled.  Later that month, the AMC sent the Veteran a letter requesting him to contact the facility, as "several" attempts to contact him had been unsuccessful.  It appears that the Veteran did not respond to this letter, and his claim was denied in a March 2012 Supplemental Statement of the Case (SSOC) and returned to the Board.  

Although the AMC substantially complied with the Board's prior remand directives in attempting to provide him an examination, the record remains devoid of any evidence which addresses whether the Veteran's cancer of the base of the tongue is due to exposure to herbicides.  Given the medical complexity of the issue at hand and because the Board may not base a decision on its own unsubstantiated medical conclusions, the Board concludes that another remand is necessary in order to, at least, obtain a nexus opinion which addresses the crux of the Veteran's claim.  

As this claim must be remanded, the RO/AMC must make additional attempts to contact the Veteran and request that he identify any outstanding evidence which may be relevant to his claim, to include private treatment records and medical records from SSA.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded the opportunity to submit or identify any evidence he believes may be relevant to establish his claim, including any additional private clinical records related to treatment of cancer of the base of the tongue.  After the Veteran completes a release for any identified records, the RO/AMC must make two attempts to obtain any private treatment records identified by the Veteran or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.  

2.  Ask the Veteran whether he applied for or receives disability benefits from the Social Security Administration (SSA).  If so, contact the SSA and request a copy of all SSA disability determinations relative to the Veteran, as well as a copy of all medical records considered in rendering such determination(s).  Associate with the claims file any obtained SSA records for the Veteran.

3.  After completing the above actions, and any other development deemed necessary, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the likelihood that his cancer of the tongue was related to his military service, to include exposure to herbicides.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  

The examiner must state whether it is at least as likely as not that the cancer of the base of the tongue was caused by the Veteran's active service or any incident thereof, to include exposure to herbicides.  The examiner must discuss the Veteran's lay contention that his cancer was caused by exposure to herbicides.  

All opinions should be accompanied by a clear rationale.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

4.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for any VA examination without good cause may result in denial of the claim. 

5.  In the event that the Veteran does not or cannot report for the scheduled VA examination, the claims file must be transferred to an appropriate VA clinician who, after a review of the complete record, must provide an opinion addressing whether it is at least as likely as not that the cancer of the base of the tongue was caused by the Veteran's active service or any incident thereof, to include exposure to herbicides.  

The examiner must discuss the Veteran's lay contention that his cancer was caused by exposure to herbicides and provide a rationale for the stated opinion.  

6.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the base of the tongue, to include as due to herbicide exposure, should be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


